DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jennie S. Malloy on 31 December 2021. 
The application has been amended as follows:

1. (Currently Amended) An orthopedic hip prosthesis comprising:
3a prosthetic femoral neck sized and configured to be fixedly connected to a femur of a patient, the prosthetic femoral neck including a cylindrical axle extending from a proximal 4end [[and a femoral shank extending from a distal end, said axle defining an outer circumferential surface;
5a prosthetic femoral head configured to be rotationally connected to said prosthetic 6femoral neck, said prosthetic femoral head comprising a cylindrical recess defining an 7inner , wherein the axle of the prosthetic femoral neck is rotationally engaged within the recess of the prosthetic femoral head; [[
8a plurality of ball bearings positioned on a proximal end of the neck between said outer circumferential surface of 9said axle and said inner circumferential surface of said recess, said plurality of ball bearings 10disposed to restrict translational movement of said prosthetic femoral neck relative to said 11prosthetic femoral head, said plurality of ball bearings being retained inside an annular 12retention channel [[;
a plurality of roller bearings positioned between said outer circumferential surface of the axle and said inner circumferential surface of the recess, the plurality of roller bearings disposed to support rotational movement between the prosthetic femoral head and the prosthetic femoral neck; and
a naturally 17occurring, bio-compatible lubricant disposed within said orthopedic hip prosthesis between said cylindrical recess and said cylindrical axle, wherein said naturally occurring, 19bio-compatible lubricant comprises bee honey,
wherein said annular retention 20channel is disposed proximally of said plurality of roller bearings on said neck,
13wherein said prosthetic femoral head and said prosthetic femoral neck are 14configured to accommodate coaxial motion of a hip joint.
2. (Canceled)
3. (Canceled)

5. (Currently Amended) An orthopedic hip prosthesis as recited in claim 4 wherein the other end of said bearing passage is disposed in communication with a [[distal side of said neck.
6. (Currently Amended) An orthopedic hip prosthesis as recited in claim 1 further comprising a seal disposed 3circumferentially about said neck, [[distally of said plurality of roller bearings on said neck.  
47. (Original) An orthopedic hip prosthesis as recited in claim 6 wherein said seal is comprised of 5naturally occurring fibers.  
68. (Original) An orthopedic hip prosthesis as recited in claim 7 wherein said seal swells to tolerance 7when wet.  
89. (Original) An orthopedic hip prosthesis as recited in claim 7 wherein said seal is comprised of 9leather.
10. (Original) An orthopedic hip prosthesis as recited in claim 1 further comprising a sacrificial anode 11disposed in communication with at least one of said neck and said head.
11. (Canceled)
12. (Currently Amended) An orthopedic hip prosthesis as recited in claim 1 further comprising an aluminum 15fastener disposed within the neck on a [[proximal end thereof.
13.-14. (Canceled)
1 wherein said honey comprises 21Manuka honey.  
2216. (Currently Amended) An orthopedic hip prosthesis as recited in claim [[1 wherein said honey contains at least 20 milligrams of methylglyoxal per kilogram of said honey.
17.-20. (Canceled)

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an orthopedic hip prosthesis comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly an orthopedic hip prosthesis comprising:
3a prosthetic femoral neck sized and configured to be fixedly connected to a femur of a patient, the prosthetic femoral neck including a cylindrical axle extending from a proximal 4end and a femoral shank extending from a distal end, said axle defining an outer circumferential surface;
5a prosthetic femoral head configured to be rotationally connected to said prosthetic 6femoral neck, said prosthetic femoral head comprising a cylindrical recess defining an 7inner circumferential surface, wherein the axle of the prosthetic femoral neck is rotationally engaged within the recess of the prosthetic femoral head; 
8a plurality of ball bearings positioned on a proximal end of the neck between said outer circumferential surface of 9said axle and said inner circumferential surface of said recess, said plurality of ball bearings 10disposed to restrict translational movement of said prosthetic femoral 
a plurality of roller bearings positioned between said outer circumferential surface of the axle and said inner circumferential surface of the recess, the plurality of roller bearings disposed to support rotational movement between the prosthetic femoral head and the prosthetic femoral neck; and
a naturally 17occurring, bio-compatible lubricant disposed within said orthopedic hip prosthesis between said cylindrical recess and said cylindrical axle, wherein said naturally occurring, 19bio-compatible lubricant comprises bee honey,
wherein said annular retention 20channel is disposed proximally of said plurality of roller bearings on said neck,
13wherein said prosthetic femoral head and said prosthetic femoral neck are 14configured to accommodate coaxial motion of a hip joint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: EP 0 524 857 A1 and US PG Pub No. 2017/0000996 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/            Primary Examiner, Art Unit 3774